Case 1:20-cv-03080-NGG-RLM Document 61 Filed 03/23/21 Page 1 of 1 PageID #: 1081



                                                                                                       WWW.RIVKINRADLER.COM

                                                                                                       926 RXR Plaza
                                                                                                       Uniondale, NY 11556-0926
                                                                                                       T 516.357.3000 F 516.357.3333


MICHAEL A. SIRIGNANO
PARTNER
(516) 357-3073
michael.sirignano@rivkin.com



                                                             March 23, 2021

VIA ECF
Honorable Magistrate Judge Roanne L. Mann
United States District Court,
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:          Government Employees Insurance Company v. Trinity Medicine, P.C. et. al.
                          Docket No.: 1:20-cv-03080 (NGG)(JO)
                          RR File No.: 005100-02810

Dear Judge Mann:

This firm represents Plaintiffs (collectively, “GEICO”) and we hereby submit this letter on behalf of GEICO
and the remaining defendants (NY Chiropractic Rehabilitation, P.C. and Diana Vivokova, D.C.) pursuant to
your Honor’s directive of March 22, 2021. The parties apologize for the omission relating to the Court’s
earlier directive, but hereby request a settlement conference with the Court.

We thank the Court for its assistance with this matter.

                                                             Respectfully submitted,
                                                             RIVKIN RADLER LLP

                                                             s/ Michael A. Sirignano
                                                             Michael A. Sirignano
MAS/lg


cc:       All Counsel of Record (by ECF)




 66 South Pearl Street             25 Main Street                      477 Madison Avenue                   2649 South Road
 Albany, NY 12207-1533             Court Plaza North, Suite 501        New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199     Hackensack, NJ 07601-7082           T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                   T 201.287.2460 F 201.489.0495
5194484.v2
